Citation Nr: 1534510	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  09-46 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to include retinitis pigmentosa.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In April 2015, the Board remanded the appeal.  In June 2015, the Veteran and his spouse testified at a Board videoconference hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After reviewing the claims file, including lay statements submitted by the Veteran, the Board finds that the issues on appeal must be remanded for additional evidentiary development.

The Veteran has argued that his eye disorder (diagnosed as retinitis pigmentosa) was caused or aggravated by one or all of the following: (1) exposure to arc welding in service, (2) exposure to harmful ultraviolet (UV) rays in service, and/or (3) exposure to ionizing radiation while serving aboard the USS Jenkins off the coast of Johnston Island.  With respect to the first two theories, the medical evidence of record reveals conflicting findings.  The most recent (February 2014) VA addendum opinion indicated that the Veteran's retinitis pigmentosa was essentially congenital, and thus was not incurred in service.  The examiner then noted that there was "at worst a minor acceleration" due to UV exposure during service, but that such exposure had "absolutely no impact on the final condition which is totally dictated by the genetics."  This opinion is unclear because the term "acceleration" seems to suggest some level of in-service aggravation, despite the examiner's opinion to the contrary.  In light of other medical evidence of record, which broadly suggests that the Veteran's eye disorder may have been aggravated by in-service arc welding or UV exposure, a clarifying opinion is needed.

The Board also notes that VA has not obtained a medical opinion evaluating a potential link between the Veteran's confirmed radiation exposure and his eye disorder.  Rather, the February 2014 opinion incorrectly noted that radiation exposure was "not mentioned . . . as being part of [the Veteran's] exposure during service."  Thus, the addendum opinion should also clarify, with supporting rationale, whether the Veteran's eye disorder was aggravated by exposure to radiation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).

With respect to the claim for bilateral upper and lower extremity peripheral neuropathy, the evidence indicates that such symptoms may be related to radiation exposure in service.  In particular, the Veteran has submitted evidence of severe active/chronic axonal polyneuropathy and upper extremity tremors, as well as internet-based resources indicated that, in general, there may be a link between radiation exposure and peripheral neuropathy.  As VA has not yet performed an examination to evaluate these symptoms and their likely etiology, a remand is required.  See McClendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (VA has a duty to obtain an examination if the evidence of record is insufficient to decide a claim).

In addition, further attempts must be made to corroborate the Veteran's claimed in-service stressors with respect to his claim for PTSD.  He claims that his stressors involve experiences he had while serving aboard the USS Jenkins in 1961 and 1962.  Specifically, he claims that he was aboard the USS Jenkins when the vessel encountered an enemy submarine and came under attack.  Although the record includes a January 2011 VA memorandum indicating this claimed stressor could not be verified, deck logs from the USS Jenkins confirm that in October 1961 the ship may have encountered an enemy submarine.  Additionally, in December 2014, the Veteran reported being aboard the USS Jenkins during a "terrible storm," as well as being lowered in a life boat in rough seas and fearing for his life.  As this new information, including the new claimed stressor, has not been considered in the context of his claim for PTSD, the AOJ should take appropriate steps to attempt to verify his claimed stressors.

Lastly, a VA examination is needed in order clarify the Veteran's psychiatric diagnoses, to include depressive disorder and PTSD.  In particular, given the documented diagnosis of PTSD and in light of the additional stressor information discussed above, an evaluation should be performed to determine whether he meets the diagnostic criteria for PTSD based on verified stressors.  The examiner should determine whether the Veteran has a diagnosis of PTSD; identify any other psychiatric disorders; and clarify whether such disorders manifested in service or are otherwise related to service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA medical records for the period from November 2013 to the present.

2.  Return the claims file to the examiner who completed the February 2014 addendum for an additional addendum opinion regarding the claim for an eye disorder, to include retinitis pigmentosa.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines that another examination is necessary then such should be arranged.

In the addendum, the examiner is asked to determine the nature and likely etiology of the Veteran's documented eye disorder.  Specifically, after reviewing the entire record, the examiner should address the following.

(a) Does the Veteran have, or has he ever had, posterior subcapsular cataracts?

(b) Is there clear and unmistakable evidence that the Veteran's retinitis pigmentosa was not aggravated beyond the natural progression of the disease during service?  In particular, the examiner is asked to clarify his previous remark that there was "at worst a minor acceleration" due to UV exposure during service.

(c) Only if question (b) is answered in the negative (e.g., there is not clear and unmistakable evidence that the retinitis pigmentosa was not aggravated beyond the natural progression of the disease) address the questions below.  For legal purposes, when answering these questions please consider the Veteran having been free of eye disease or defect at the time he entered service.  
(i) Is it at least as likely as not (50 percent probability or more) that the Veteran's eye disorder was caused by exposure to arc welding and/or UV rays during service?
(ii) Is it at least as likely as not (50 percent probability or more) that the Veteran's eye disorder was caused by exposure to radiation during service.  For the purposes of this opinion, the examiner should accept as fact that the Veteran was exposed to radiation during service.  Radiation dose estimates can be found in the file.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  If the evidence reflects that the Veteran has posterior subcapsular cataracts, the AOJ should consider whether additional processing or development is necessary under 38 C.F.R. § 3.311.  Specifically, the AOJ should determine if review by the Under Secretary for Benefits is necessary in this case.

4.  Have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his bilateral upper and lower extremity peripheral neuropathy.  The claims file, including relevant electronic records, should be made available for review.  All indicated tests and studies should be performed and clinical findings should be reported in detail.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral upper and lower extremity peripheral neuropathy had its onset during service or otherwise was due to an event or incident of that service, to include in-service radiation exposure.  For the purposes of this opinion, the examiner should accept as fact that the Veteran was exposed to radiation during service.  Radiation dose estimates can be found in the file.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

5.  Make reasonable attempts to verify the stressors cited by the Veteran.  Specifically, the AOJ should attempt to verify whether the Veteran, while serving aboard the USS Jenkins, was present during an encounter with an enemy submarine on October 25, 1961.  The AOJ should also attempt to verify whether the Veteran, at any time during his service aboard the USS Jenkins, experienced extreme weather events.  The AOJ should specifically reference the Veteran's correspondence of December 9, 2014 regarding weather-related events that he described as "terrifying."

6.  Have the Veteran scheduled for a VA examination to determine the nature and likely etiology of any current psychiatric disorders, to include PTSD and major depressive disorder.  The claims file, including relevant electronic records, should be made available for review.  All indicated tests and studies should be performed and clinical findings should be reported in detail.

If PTSD is diagnosed, the examiner should list all stressors contributing to that diagnosis.  

If any psychiatric disorder other than PTSD is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset during service or otherwise was due to an event or incident of that service.

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that his assertions must be taken into account, along with the other evidence of record, in formulating the requested medical opinion.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

7.  After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

